Citation Nr: 0510212	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  98-16 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
tinnitus from August 6, 1998 to June 09, 1999.  

2.  Entitlement to a separate 10 percent evaluation for 
bilateral tinnitus from June 10 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from March 1992 
to August 1992 and from January 1995 to August 1998.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  
During the pendency of the appeal, jurisdiction was 
transferred to the RO in Atlanta, Georgia.  

A decision of the Board dated September 14, 2000, granted 
entitlement to an evaluation of 10 percent for tinnitus 
effective June 10, 1999, and denied entitlement to a 
compensable evaluation for tinnitus for the period prior to 
June 10, 1999.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court), which vacated the Board's September 14, 2000, 
decision on the issue of the evaluation of tinnitus and 
remanded the matter for further proceedings.  

In February 2004, the Board remanded the claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   




2.  The revised rating criteria for evaluation of tinnitus 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  

3.  From August 6, 1998 to June 9, 1999, the tinnitus has 
been persistent.

4.  The veteran has bilateral tinnitus.  

5.  The veteran has not been hospitalized frequently or for 
long periods of time due to his tinnitus; tinnitus has not 
markedly interfered with employment.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability evaluation for 
tinnitus from August 6, 1998 to June 9, 1999 have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (in effect prior to June 10, 1999); 38 C.F.R. § 
4.87, Diagnostic Code 6260.  

2.  Separate evaluations of 10 percent for tinnitus involving 
both ears are not warranted from June 10, 1999.  38 U.S.C.A. 
§§ 1155, 7104(c) (West 2002); 38 C.F.R. Diagnostic Code 6260 
(1999-2002); 38 C.F.R. §§ 3.321(b)(1), 4.14, 4.25(b), 4.87, 
Diagnostic Code 6260 (2004); VAOPGCPREC 2-2003 (May 23, 
2003); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

3.  An extra-schedular rating for service-connected tinnitus 
is not warranted.  38 C.F.R. § 3.321(b)(1) (2004).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC or Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).  

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in February 2004, she was told what evidence was 
of record and what was needed to substantiate her claim.  She 
was also told of what evidence and information the government 
would obtain and of what he should obtain.   All relevant VA 
outpatient treatment records have been obtained.  There is no 
indication that there are any pertinent private records 
available that should be obtained.  The veteran has been 
examined in conjunction with this claim.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.  

As to the issue of entitlement to separate 10 percent ratings 
for tinnitus as of June 10, 1999 the Board would point out 
that development pursuant to VCAA is not required.  In 
VAOPGCPREC 2-2004 (Mar. 9, 2004), the VA General Counsel held 
as follows: "Under 38 U.S.C. § 5103(a), the Department of 
Veterans Affairs is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
for separate disability ratings for each ear for bilateral 
service-connected tinnitus because there is no information or 
evidence that could substantiate the claim, as entitlement to 
separate ratings is barred by current Diagnostic Code (DC) 
6260 and by the previous versions of DC 6260 as interpreted 
by a precedent opinion of the General Counsel that is binding 
on all Department officials and employees."  Thus the Board 
will proceed with addressing the veteran's claim.  

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in her 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of her claim.  


In addition, in the February 2004 letter sent to the veteran 
from RO, the veteran was informed that she should send any 
additional information within one year.  A recent 
court decision held that VA must wait one year before denying 
a claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  


Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2004).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2004).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2004).  

The VA Rating Schedule that addresses the ear and other sense 
organs was amended, effective June 10, 1999, and was again 
amended effective June 13, 2003.

Under the criteria in effect prior to June 10, 1999, 
Diagnostic Code 6260 provided that persistent tinnitus, which 
was a symptom of a head injury, a concussion or acoustic 
trauma, warranted a 10 percent evaluation.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (in effect prior to June 10, 1999).



Under the criteria in effect from June 10, 1999 to June 12, 
2003, Diagnostic Code 6260 provided that if the tinnitus is 
shown to be recurrent, a maximum 10 percent evaluation is 
warranted.  The revised criteria removed the requirement that 
tinnitus be a symptom of either a head injury, a concussion, 
or of acoustic trauma.  38 C.F.R. § 4.87, Diagnostic Code 
6260 (in effect from June 10, 1999 to June 12, 2003).

Under the criteria in effect from June 13, 2003, a 10 percent 
evaluation is assigned for recurrent tinnitus.  The revised 
criteria provides that a separate evaluation for tinnitus may 
be combined with an evaluation under diagnostic codes 6100, 
6200, 6204, or other diagnostic code, except when tinnitus 
supports an evaluation under one of those diagnostic codes.  
The criteria further provides that only a single evaluation 
for recurrent tinnitus will be assigned, whether the sound is 
perceived in one ear, both ears, or in the head.  It was 
noted that objective tinnitus (in which the sound is audible 
to other people and has a definable cause that may or may not 
be pathologic) was not to be evaluated under this diagnostic 
code, but evaluated as part of any underlying condition 
causing it. 68 Fed. Reg. 25822- 25823 (May 14, 2003) 
(codified as amended at 38 C.F.R. § 4.87, Diagnostic Code 
6260).

In Wanner v. Principi, 17 Vet. App. 4 (2003), The United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") concluded that the part of the pre-June 10, 
1999, version of Diagnostic Code 6260 which contained a 
trauma requirement for the assignment of a 10 percent rating 
for tinnitus was invalid.

In a recent opinion, the General Counsel held that Diagnostic 
Code 6260 (currently codified at 38 C.F.R. § 4.87), as in 
effect prior to June 10, 1999, and as amended as of that 
date, authorized a single 10 percent disability rating for 
tinnitus, regardless of whether tinnitus is perceived as 
unilateral, bilateral, or in the head.  The General Counsel 
held that separate ratings for tinnitus for each ear may not 
be assigned under DC 6260 or any other diagnostic code.  
VAOPGCPREC 2-2003.




The Board notes that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent it conflicts with the precedents of 
the Supreme Court and the Federal Circuit.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991). (The Court of 
Appeals for Veterans Claims held that where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent Congressional 
intent to the contrary).  In VAOPGCPREC 7-2003, the General 
Counsel held that Karnas is inconsistent with Supreme Court 
and Federal Circuit precedent insofar as Karnas provides 
that, when a statute or regulation changes while a claim is 
pending before the VA or a court, whichever version of the 
statute or regulation is most favorable to the claimant will 
govern unless the statute or regulation clearly specifies 
otherwise.  The General Counsel held that the rule adopted in 
Karnas no longer applies in determining whether a new statute 
or regulation applies to a pending claim.  The General 
Counsel indicated that pursuant to Supreme Court and Federal 
Circuit precedent, when a new statute is enacted or a new 
regulation is issued while a claim is pending before VA, VA 
must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision. VAOPGCPREC 7-2003.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence. 38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary. When there is an approximate
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant. 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 


Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria for evaluation of tinnitus.  The 
revised rating criteria would not produce retroactive effects 
since the revised provisions affect only entitlement to 
prospective benefits.  The Board finds that since the revised 
rating criteria does not produce retroactive effects, the VA 
must apply the revised provisions of Diagnostic Code 6260 
from the effective date of June 10, 1999, and the revised 
provisions of Diagnostic Code 6260 from the effective date of 
June 13, 2003. The Board notes that it is clear in the 
revised provisions of Diagnostic Code 6260 that such 
provisions are effective from June 10, 1999 and June 13, 
2003.  The Board also notes that VAOPGCPREC 2-2003 
specifically indicates that it is for application in cases 
arising both before and after the 1999 amendment to the 
rating criteria for tinnitus.  

Thus, in accordance with VAOPGCPREC 7-2003, the Board will 
analyze the veteran's claim under the former version of 
Diagnostic Code 6260 prior to June 10, 1999, the effective 
date of the amended regulations.   

A review of the record reveals that a zero percent rating is 
assigned to tinnitus from August 6, 1998, and a 10 percent 
disability evaluation is assigned effective from June 10, 
1999.  

As noted above, under Diagnostic Code 6260, effective prior 
to June 10, 1999, persistent tinnitus as a symptom of a head 
injury, concussion or acoustic trauma warrants a 10 percent 
rating.  38 C.F.R. § 4.87a, Diagnostic Code 6260 (effective 
prior to June 10, 1999).




In the Wanner decision, the Court held that in Diagnostic 
Code 6260, effective prior to June 10, 1999, the only 
criterion for establishing entitlement to an increased 
evaluation of 10 percent for tinnitus under this diagnostic 
code is persistence.  At a VA audiological examination in 
July 1998, the veteran stated that she had intermittent, 
high-pitched-tone tinnitus, which occurred 2 or 3 times per 
day and lasted a few minutes.  The evidence reasonably 
supports the assignment of a 10 percent disability evaluation 
for the tinnitus, effective from August 6, 1998 until June 9, 
1999 in that the veteran has tinnitus on a daily basis, and 
thus it is persistent.  The claim for a higher disability 
evaluation for tinnitus is granted to this extent.


Separate Evaluations for Tinnitus from June 10, 1999

The veteran is currently evaluated under 38 C.F.R. § 4.87, 
Diagnostic Code 6260, which provides a maximum rating of 10 
percent for recurrent tinnitus, regardless of its cause.  A 
note following the diagnostic code indicates that a separate 
evaluation for tinnitus may be combined with an evaluation 
under Diagnostic Codes 6100, 6204, or other diagnostic codes, 
except when tinnitus supports an evaluation under one of 
those diagnostic codes.  38 C.F.R. § 4.87, Diagnostic Code 
6260 (2004).

The regulation at 38 C.F.R. § 4.87, Diagnostic Code 6260 was 
revised effective May 14, 2003 to add two additional notes 
following the diagnostic code as follows:

Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it.

See 68 Fed. Reg. 25,822, 25,823 (May 14, 2003).



In exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as shown by evidence showing that the disability at 
issue causes marked interference with employment, or has in 
the past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2004).  

At a VA audiological examination in July 1998, the veteran 
stated that she had intermittent, high-pitched-tone tinnitus, 
which occurred 2 or 3 times per day and lasted a few minutes.  
The veteran reported having tinnitus in both ears.  

Pursuant to the criteria in effect prior to June 10, 1999, 
Diagnostic Code (DC) 6260, for the rating of tinnitus, 
provided for a rating of 10 percent where the evidence shows 
persistent tinnitus as a symptom of head injury, concussion, 
or acoustic trauma.  38 C.F.R. § 4.87a, DC 6260 (1998), 
effective prior to June 10, 1999. 

Under the revised schedular criteria, a 10 percent evaluation 
is warranted for tinnitus that is recurrent, under Diagnostic 
Code 6260.  The maximum disability rating available under 
this code is 10 percent. 38 C.F.R. § 4.87, DC 6260, effective 
from June 10, 1999.  An evaluation greater than 10 percent 
for recurrent tinnitus is not available in the Rating 
Schedule.

Furthermore, a separate evaluation for tinnitus may be 
combined with an evaluation under DCs 6100, 6200, 6204, or 
other diagnostic codes, except when tinnitus supports an 
evaluation under one of those diagnostic codes. 38 C.F.R. § 
4.87, Diagnostic Code 6260, Note (2004).

As previously stated, during the pendency of this appeal, the 
regulations governing the schedular criteria for rating 
tinnitus was revised effective May 14, 2003 to add two 
additional notes following the diagnostic code as follows: 
Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head; Note (3): Do not evaluate objective 
tinnitus (in which the 


sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it.  See 68 Fed. Reg. 25,822, 25,823 (May 14, 2003).

The Board finds that the pertinent regulations do not contain 
any substantive changes that affect this particular case, but 
add certain provisions that were already the practice of VA. 
38 C.F.R. § 4.87.  The revised regulations amend the VA's 
Schedule for Rating Disabilities to state more explicitly the 
method of evaluation of tinnitus under Diagnostic Code 6260 
that had existed during the period of this appeal.  The 
intended effect of this action is to codify a long-standing 
VA practice by stating that recurrent tinnitus will be 
assigned only a single 10-percent evaluation whether it is 
perceived in one ear, both ears, or somewhere in the head.  
68 Fed. Reg. at 25,822.

VA's General Counsel recently ruled that Diagnostic Code 6260 
(currently codified at 38 C.F.R. § 4.87), as in effect prior 
to June 10, 1999, and as amended as of that date, authorized 
a single 10% disability rating for tinnitus, regardless of 
whether tinnitus is perceived as unilateral, bilateral, or in 
the head.  Separate ratings for tinnitus for each ear may not 
be assigned under DC 6260 or any other diagnostic code. 
VAOPGCPREC 2-2003 (May 22, 2003).  In reaching its holding, 
the General Counsel noted VA's discussion of the nature of 
tinnitus in a recent notice of proposed rulemaking concerning 
the rating schedule provision governing tinnitus, published 
at 67 Fed. Reg. 59,033 (2002).  The notice of proposed 
rulemaking indicated that true tinnitus, i.e., the perception 
of sound in the absence of an external stimulus, appears to 
arise from the brain rather than the ears.  It concluded, 
"This amendment involves no substantive change and is 
consistent with current practice." See 38 U.S.C.A. § 7104(c) 
(West 2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000) 
(Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board).  

Thus, under the law, separate ratings for bilateral tinnitus 
are not permitted.  As such the veteran's claim must be 
denied.  


The Board, in addition, is unable to find any alternative 
diagnostic code under which the evaluation of the veteran's 
tinnitus might be increased.  Diagnostic Code 6260 refers to 
the possibility that an evaluation for tinnitus might be 
combined with 
separate evaluations not only for impaired hearing (under 
Diagnostic Code 6100), as has been done in this case, but 
also for chronic suppurative otitis media, mastoiditis, 
and/or cholesteatoma (under Diagnostic Code 6200) or 
peripheral vestibular disorders (under Diagnostic Code 6204), 
except where tinnitus itself supports an evaluation under one 
of those provisions.  See 38 C.F.R. § 4.87, Diagnostic Codes 
6260, Note (2004).  Here, however, the veteran has not been 
diagnosed or granted service connection for chronic 
suppurative otitis media, mastoiditis, cholesteatoma, or a 
peripheral vestibular disorder.  Hence, there is no basis for 
an additional rating.

The Board also considered whether an evaluation in excess of 
10 percent is warranted on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1) for tinnitus.  However, the evidence of 
record does not suggest that tinnitus has resulted in a 
disability picture that is unusual and exceptional in nature.  
There is no indication that the condition ever has required 
frequent hospitalization, or that tinnitus alone markedly 
interferes with employment so as to render impractical the 
application of schedular standards.  Therefore, an 
extraschedular evaluation is not in order.  38 C.F.R. § 
3.321(b)(1) (2004).  

Based on that above analysis, the Board finds that there is 
no scheduler or extra-schedular basis for an increased 
evaluation of the veteran's bilateral tinnitus.  To this 
extent, the preponderance of the evidence is against the 
claim for a higher evaluation and the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

An increased evaluation to 10 percent is granted for tinnitus 
for the period of August 6, 1998 to June 9, 1999 subject to 
controlling regulations governing the payment of monetary 
benefits.   

Separate 10 percent ratings for tinnitus are denied.  


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


